227 F.2d 527
Carl William POWERS, Appellant,v.UNITED STATES of America, Appellee.
No. 15699.
United States Court of Appeals Fifth Circuit.
Dec. 9, 1955.

Carl W. Powers, in pro. per.
Heard L. Floore, U.S. Atty., Cavett S. Binion, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before HOLMES, RIVES and CAMERON, Circuit Judges.
PER CURIAM.


1
The district court denied appellant's motion for leave to appeal in forma pauperis.  The appeal is dismissed for want of prosecution, no sufficient record having been filed in this Court.  See Chavez v. U.S., 5 Cir., 219 F.2d 948.


2
Dismissed.